Citation Nr: 9928285	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Determination of a proper disability rating for a 
service-connected bilateral foot disorder, currently 
evaluated as noncompensable.

2.  Determination of a proper disability rating for service-
connected otitis media, currently evaluated as 
noncompensable.

3.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970 and from July 1971 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
bilateral foot disorder and for otitis media, both at 
noncompensable disability ratings, and from a May 1996 rating 
decision which denied the veteran's claim of entitlement to a 
nonservice-connected pension.  The veteran appealed the 
decisions to the Board which remanded these matters to the RO 
in April 1998 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claims the RO returned the 
case to the Board for further appellate review.  The Board 
considers the veteran's claims pertaining to otitis media and 
a nonservice-connected pension in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appeal on the issue pertaining 
to a bilateral foot disorder.

2.  The veteran's service-connected bilateral foot disorder 
is asymptomatic.


CONCLUSION OF LAW

The RO's initial assignment of a noncompensable disability 
rating for a bilateral foot disorder was proper and the 
criteria for a compensable evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected bilateral foot 
disorder is more disabling than contemplated by the current 
noncompensable disability rating.  He further contends that 
foot pain and numbness make it difficult to work.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

The RO first granted the veteran service connection for 
status post bilateral dorsal foot exostosis by an October 
1995 rating decision that assigned a noncompensable 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5284 (1998).  That rating has remained in effect 
since then.

Under 38 C.F.R. § 4.71a, DC 5284, pertaining to foot 
injuries, loss of use of the foot warrants a 40 percent 
rating, severe disability warrants a 30 percent rating, 
moderately severe disability warrants a 20 percent rating and 
moderate disability warrants a 10 percent rating.

The veteran's service medical records disclose that in March 
1973 he underwent surgery for bilateral dorsal foot 
exostosis.  In a May 1974 medical history report the veteran 
complained that he experienced occasional postoperative 
bilateral foot pain and in June 1977 the veteran sought in-
service treatment for bilateral foot pain and numbness.  
Examination at that time revealed the veteran's feet to have 
appeared normal, to have full range of motion and to have 
functioned fully and without pain.  The examiner recommended 
that the veteran try different shoes.

There is no medical evidence of the veteran having sought or 
received medical treatment for or being diagnosed with a 
bilateral foot disorder after his separation from service.  
Reports from a September 1993 VA physical examination and a 
December 1995 private physical examination include no 
reference to veteran complaints or objective evidence of a 
foot disorder.  February 1996 VA examination reports note 
bilateral well-healed scars on the dorsum of the feet, 
medially, without keloid, infection, hypertrophy, tenderness 
or other abnormalities.  Contemporaneous x-rays noted no 
significant abnormalities.  An examiner noted the veteran's 
report that foot pain and occasional bilateral foot numbness 
interfered with his work therapy program but described the 
veteran's feet as asymptomatic.  Review of VA hospital and 
treatment records from September 1993 to November 1997 
discloses no additional evidence of complaints, treatment or 
residuals associated with dorsal foot exostosis.

In the Board's judgment, a review of the totality of the 
medical evidence fails to demonstrate that the veteran's 
bilateral foot disorder warrants an initial or current 
compensable evaluation.  Beyond the veteran's unverified 
reports of pain and numbness, there is no medical evidence 
that the status post bilateral dorsal foot exostosis is other 
than asymptomatic.  Therefore, there is no competent evidence 
of even the moderate level of disability required for a 10 
percent disability rating under DC 5284.  Neither is there 
medical evidence of another bilateral foot disorder 
supporting a higher disability rating under other diagnostic 
codes.  See 38 C.F.R. § 4.71a, DCs 5276-5283.  The Board also 
notes that the record contains no objective evidence of a 
functional impairment due to current symptomatology.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

In reaching its decision, the Board has carefully considered 
the possible application of other provisions of 38 C.F.R., 
Parts 3 and 4, (pertaining to extra-schedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable disability rating for a service-connected 
bilateral foot disorder is denied.


REMAND

Review of the claims file discloses issues that have not been 
fully addressed by the RO.

With regard to the veteran's claim of entitlement to a 
permanent and total disability evaluation for pension 
purposes, the Board notes claims file evidence that the 
veteran may have applied for Social Security Administration 
(SSA) disability benefits sometime before February 1996.  
Although evidence of SSA disability would be pertinent to 
consideration of the veteran's claim, there is no evidence 
that the RO sought access to the SSA records.  The VA is 
clearly required to obtain and review Social Security 
disability records which may contain evidence relevant to a 
veteran's VA claim.  Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).

Medical records associated with the claims file include a May 
1995 VA audiology examination report which appears to 
attribute bilateral hearing loss and speech recognition 
difficulties to the veteran's service-connected otitis media.  
However, it is difficult to determine from the reports of 
record either the etiology or the extent of the veteran's 
hearing loss or other ear pathology.  The claims file 
discloses no evidence that the RO has reviewed or considered 
this report.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should obtain copies of any 
written decision and all supporting 
medical records concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and 
associate these records with the claim 
file.

2.  The RO should have the veteran 
undergo VA ear and hearing examinations 
to determine the current severity of his 
hearing loss and ear pathology, if any.  
In addition, the examiner should 
undertake all indicated tests and 
indicate the extent to which a current 
hearing loss or other ear-related 
symptomatology is attributable to the 
veteran's service-connected otitis media.  
The examiner should provide a rationale 
for all conclusions.  The claims file and 
a copy of this REMAND must be available 
for the examiner's review in conjunction 
with this examination.  The veteran is 
advised that failure to report for the 
scheduled examinations may have adverse 
consequences to his claim as the 
information requested on these 
examinations addresses questions of 
causation and symptomatology that are 
central to his claim.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  The RO 
should correct incomplete development.

Thereafter, the RO should readjudicate the veteran's claims 
for a higher disability rating for otitis media and for 
entitlement to a nonservice-connected pension.  If the RO 
denies a benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







